Citation Nr: 1636991	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1993 to September 1997, and in the Army from June 2005 to August 2005, and March 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2014 decision, the Board denied the claim and the Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, pursuant to a partial Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney, that part of the Board decision that denied the claim was vacated and remanded to the Board for further development consistent with an order from the Court.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2016 JMR, the parties agreed that the Board erred by failing to adequately address the reasons and bases for its reliance on certain medical evidence. Specifically, the parties found that the Board failed to provide adequate reasons and bases for its reliance on the June 2009 opinion by the VA examiner, who said that she could not offer an opinion on whether the Veteran's low back disorder was aggravated by service, but did not provide an explanation for her conclusion.  Therefore, the issue must be remanded for additional due process considerations. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



Accordingly, the case is REMANDED for the following action:

1.  All VA treatment reports pertaining to the Veteran's claimed low back disorder should be associated with the record.  Any negative response should be noted.

2.  The Veteran's claims file should be returned to the examiner who performed the July 2009 VA spine examination (only if feasible) for an examination addendum.  If that examiner is not available, return the file to a similarly-qualified examiner. The examiner(s) may conduct any further physical examination necessary to respond to the inquiries:

* Was any current low back disorder AGGRAVATED BY (permanent worsening as opposed to temporary flare-ups or increase in symptoms) any aspect of his active duty service.
  
* The examiner should provide an opinion as to the date of onset of any low back disorder.

ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

3.  Thereafter, readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

